DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendment filed 02/09/2021 has been entered. Claims 1-20 remain pending.

Response to Arguments
Applicant’s arguments, see Remarks filed 02/09/2021, regarding the rejection of Claims 1-20 under 35 U.S.C. 103 in view of Ansari (US 2010/0217837), modified by Rosen (US 2009/0325609), have been fully considered but are moot because they do not apply to the new combination of references being used in the current rejection, as necessitated by amendment to the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ansari et al (US 2010/0217837, with priority to provisional applications filed 12/29/2006), in view of Rosen et al (US 2009/0325609), and further in view of Cofta (US 2006/0116142).
Regarding Claim 1, Ansari teaches a method (Fig. 19, an example processing performed during file sharing in one embodiment, steps need not occur in the sequence shown), comprising: obtaining, by a processing system including a processor of a communication device (Fig. 19, user1), media content ([0171], Fig. 19, at 1902 user at a user device informs its gateway appliance, appliance 1, that there are new files for sharing); 
determining, by the processing system responsive to the obtaining of the media content ([0194, 0200], personal page allowing user to organize and configure widgets provided by gateway device, Fig. 19A-19B, upon selection of the FileSharing icon 718, there is displayed a filesharing page 740 allows a user to view and manage the shared files (shares) with buddies (~user designations through personal page)), a designation of a recipient of the media content based on a user profile associated with a user of the communication device ([0170], in addition to allowing users to select files and one or more user or user groups for sharing (~select recipient), there may be provided a personal page access or the like (~profile), which, for example, may present the user with predefined parameters for sharing such as files or folders designated previously for sharing, and a list of contacts preset for sharing, a file or folder may be designated as an automatic share file or folder, and if any change in the data of that file or folder is detected, file sharing is initiated automatically, [0166], a negotiation is be made to determine who transfers what to which device based on the stored rosters, and determine a signal path to accomplish the transfer accepting files for users in the home, and a process for acceptance of files for a particular user at the home, e.g., specific files accepted for some user devices to the exclusion of other devices);
transmitting, by the processing system by way of a communication network, a distribution request to a media system ([0171], Fig. 19, at 1902, new files for sharing, [0173], data or file or 
transmitting, by the processing system, the media content to the media system (Fig. 19, appliance 1), wherein the media system stores the media content at a storage device of a storage network ([0171], Fig. 19, at 1904, appliance 1 checks its storage and retrieves the new files from the user device), wherein the storage device is associated with a user of the communication device and accessible over the communication network ([0172], related to file-sharing, the gateway appliance and support system architecture provides a hosted service-virtual space on the centralized disk storage at the gateway for users, dedicated areas of user storage may be designated as sharable, this virtual storage area 159 may be combined from its internal hard disc storage with any network attached storage device located at the network to create a single virtual file system that consumers can use like a single drive), 
wherein equipment of the recipient receives a notification of an availability of the media content ([0171], Fig. 19, at 1908 notification such as email may be sent to other users notifying available 
wherein access to the media content by the equipment of the recipient is based on the designation of the recipient ([0173-0174], shared content communicated may have associated privileges depending upon the recipient, e.g., content is delivered with permissions given, e.g., read-only permission, or an update permission, e.g., to invite comments for sharing or discussion among buddies, at the virtual level, connected users may have permission sets associated with them, a dynamic virtual space sharing environment is provided where select users can be notified of certain events on a scheduled basis, permissions are enforced locally on a buddy by buddy basis).
While Ansari teaches provisioning endpoint devices on a particular multi-services gateway appliance, where the gateway appliance may keep a record or table of configuration information, and such information may include supported formats ([0123]), Ansari fails to explicitly teach performing reformatting of the media content according to a target format associated with the recipient and stored in the user profile, the recipient being designated in the user profile.
In the same field of endeavor, Rosen teaches performing reformatting of the media content according to a target format associated with the recipient and stored in the user profile, the recipient being designated in the user profile ([0091], one or more originating communication devices are operatively coupled with one or more destination communication devices via messaging system 16, wherein at least one communication device is assigned to a user registered in the messaging system, [0110], contacts manager 222 is configured to manage a list of the subscriber's contacts including one or more communication devices assigned to said contact persons, capabilities of said devices, sender's and/or receivers' preferences, if any, related to destination device, message layout and/or format, etc., ~recipient preferences stored in contact list portion of subscriber profile)).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the sharing of content through a distributed media system where access to the content is based on recipient designations and distributions rules associated with individual user settings and personal profiles, as taught in Ansari, to further include reformatting of distributed content based on the preferred settings and capabilities associated with individual recipients as indicated in a subscriber’s profile, as taught in Rosen, in order to provide ubiquitous messaging between different types of communication devices via different communication protocols, adapting the sending/receiving message in accordance with capabilities of the destination communication device and the communication media and preserving user's messaging experience over a spectrum of communication devices. (Rosen [0064])
The combination fails to teach wherein the equipment of the recipient receives the media content according to the first distribution designation and not according to a second distribution designation in the user profile.
In the same field of endeavor, Cofta teaches wherein the equipment of the recipient receives the media content according to the first distribution designation and not according to a second distribution designation in the user profile ([0028-0029], rule-based algorithm produces a result value which attempts to best accommodate the desires of both the sender and the recipient, [0044-0045], notification preference settings from a sender indicated in the message, processing mechanism at 16 executes a rules-based procedure, possibly defined in whole or in part by program code supplied with the message by the sender, that controls the character of the alert signal based on both the notification preference data 14 from the sender, the receiving preferences 18 established by the recipient prior to the receipt of the incoming message, [0049-0050], if the presence of notification information from the sender is detected at 22, that notification information is extracted from the incoming message at 26 and the combination of the sender-specified notification settings, the recipient-specified receiving preferences and possibly the environment information are processed as describe above, if consideration indicates that the recipient should be notified of the event, that notification occurs at 24 using notification parameters that represent the rules-based result from both sets of preferences).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the sharing of content through a distributed media system where access to the content is based on recipient designations and distributions rules associated with individual user settings and personal profiles, as taught in Ansari, including reformatting of distributed content based on the preferred settings and capabilities associated with individual recipients as indicated in a subscriber’s profile, as taught in Rosen, to further include rule-based designation of distribution settings according to sender preferences included in the message compared to recipient preferences stored in a profile, as taught in Cofta, in order to give the sender control over the manner in which messages and notifications are provided to the intended recipient. (See Cofta [0003-0004])
Regarding Claim 2, Ansari, as modified by Rosen and Cofta, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Ansari further teaches wherein the user profile is stored on the storage network ([0115-0116], subscription manager for example may maintain the following subscriber information/data for providing subscription information to gateway appliance devices 10: the model number, the JID/BID or the like to be able to create and distribute the right package of meta information and to identify the firmware ID, configuration and configuration data to the gateway appliance, subscriber data may be in database, [0170], in addition to allowing users to select files and one or more user or user groups for sharing, there may be provided a personal page access or the like (~profile), which, for example, may present the user with predefined parameters for sharing such as files or folders designated previously for sharing, and a list of contacts preset for sharing, the list of contacts may have 
Regarding Claim 3, Ansari, as modified by Rosen and Cofta, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Cofta further teaches wherein the first distribution designation has priority over the second distribution designation according to a predetermined rule ([0028-0029], rule-based algorithm produces a result value which attempts to best accommodate the desires of both the sender and the recipient, [0044-0045], notification preference settings from a sender indicated in the message, processing mechanism at 16 executes a rules-based procedure, possibly defined in whole or in part by program code supplied with the message by the sender, that controls the character of the alert signal based on both the notification preference data 14 from the sender, the receiving preferences 18 established by the recipient prior to the receipt of the incoming message, [0049-0050], if the presence of notification information from the sender is detected at 22, that notification information is extracted from the incoming message at 26 and the combination of the sender-specified notification settings, the recipient-specified receiving preferences and possibly the environment information are processed as describe above, if consideration indicates that the recipient should be notified of the event, that notification occurs at 24 using notification parameters that represent the rules-based result from both sets of preferences).  
Regarding Claim 4, Ansari, as modified by Rosen and Cofta, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Ansari further teaches wherein the storage network comprises a secure user mailbox ([0200-0201], Fig. 19A-19B, upon selection of the FileSharing icon 718, there is displayed a filesharing page 740 allows a user to view and manage the shared files (shares) with buddies, the shares are grouped by the following type: files, photos, slideshows, playlists, tabs, etc., the shares are displayed as a list 743 including the name (e.g., documents), date created, date modified, expiration date and number of views for each share are displayed, [0192], with respect to accessing the gateway appliance and services via a web interface, users will log-in to a home page screen (not shown) via a web-based communication by entering a username and a password, both the username and password will be validated, [0171], email notification, for example, may include but not limited to, access link for accessing the file and password (~password protection indicates secure storage)).  
Regarding Claim 5, Ansari, as modified by Rosen and Cofta, teaches all aspects of the claimed invention as disclosed in Claim 4 above. Ansari further teaches wherein the mailbox is associated with the communication device ([0200-0201], Fig. 19A-19B, upon selection of the FileSharing icon 718, there is displayed a filesharing page 740 allows a user to view and manage the shared files (shares) with buddies, the shares are grouped by the following type: files, photos, slideshows, playlists, tabs, etc., the shares are displayed as a list 743 including the name (e.g., documents), date created, date modified, expiration date and number of views for each share are displayed, [0192], with respect to accessing the ~file sharing only accessed once user authenticated)).  
Regarding Claim 6, Ansari, as modified by Rosen and Cofta, teaches all aspects of the claimed invention as disclosed in Claim 4 above. Ansari further teaches wherein the mailbox stores information associated with the media content, the information thereby being accessible to the communication device ([0200-0201], Fig. 19A-19B, upon selection of the FileSharing icon 718, there is displayed a filesharing page 740 allows a user to view and manage the shared files (shares) with buddies, the shares are grouped by the following type: files, photos, slideshows, playlists, tabs, etc., the shares are displayed as a list 743 including the name (e.g., documents), date created, date modified, expiration date and number of views for each share are displayed, [0192], with respect to accessing the gateway appliance and services via a web interface, users will log-in to a home page screen (not shown) via a web-based communication by entering a username and a password, both the username and password will be validated, if login is successful a user’s personal page will be loaded, [0194], list of user-selectable tabs or icons are provided that enable user interactivity with the services provided by the gateway appliance, File Sharing icon 718 that displays a file sharing page allowing a user to view and manage the shared files with buddies (~file sharing only accessed once user authenticated)).  
Regarding Claim 7, Ansari, as modified by Rosen and Cofta, teaches all aspects of the claimed invention as disclosed in Claim 6 above. Ansari further teaches wherein the information comprises a status of delivery of the media content to the equipment of the recipient, a status of access to the media content by the equipment of the recipient, or a combination thereof ([0201], files and folders in 
Regarding Claim 8, Ansari, as modified by Rosen and Cofta, teaches all aspects of the claimed invention as disclosed in Claim 6 above. Ansari further teaches wherein the information comprises a size of the media content. a format of the media content, or a combination thereof ([0201], files and folders in the share are displayed as a list and include a thumbnail, file name, title, description, tags, date, size, buddy rating (which buddies downloaded the file and when), and the total number of comments added by buddies are displayed).  
Regarding Claim 9, Ansari, as modified by Rosen and Cofta, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Ansari further teaches wherein the media content comprises video content ([0173], any type of data may be shared including user generated data, such as, but not limited to: files, photos, slide-shows, video and audio files, .mp3 playlists, web-links or bookmarks amongst, or any information (e.g., web-blogs, comments, discussion forums, personal information, to-do lists), via secure gateway to gateway communications), and wherein the communication device comprises a mobile device ([0171], user device, for example, may be a PC or other devices that communicate to appliance 1, [0058], gateway appliance interfaces with digital endpoint devices including, but not limited to: individual or a wired or wireless network of personal computing (PC) and laptop/mobile devices 30 a, . . . , 30 c that serve as file sources, control points and hosts for various other client endpoints).  
Regarding Claim 10, Ansari teaches a device (Fig. 19, user1) comprising: a processing system including a processor of a mobile communication device ([0064], appliance may comprise a computing device supporting any embedded operating system, any real-time operating system, any open source operating system, any proprietary operating system, or even any operating systems for mobile 
obtaining media content ([0171], Fig. 19, at 1902 user at a user device informs its gateway appliance, appliance 1, that there are new files for sharing); 
determining, responsive to the obtaining of the media content ([0194, 0200], personal page allowing user to organize and configure widgets provided by gateway device, Fig. 19A-19B, upon selection of the FileSharing icon 718, there is displayed a filesharing page 740 allows a user to view and manage the shared files (shares) with buddies (~user designations through personal page)), a designation of a recipient of the media content based on a user profile associated with a  user of the mobile communication device ([0170], in addition to allowing users to select files and one or more user or user groups for sharing (~select recipient), there may be provided a personal page access or the like (~profile), which, for example, may present the user with predefined parameters for sharing such as files or folders designated previously for sharing, and a list of contacts preset for sharing, a file or folder may be designated as an automatic share file or folder, and if any change in the data of that file or folder is detected, file sharing is initiated automatically, [0166], a negotiation is be made to determine who transfers what to which device based on the stored rosters, and determine a signal path to accomplish 
transmitting, by way of a communication network, a distribution request to a media system ([0171], Fig. 19, at 1902, new files for sharing, [0173], data or file or information to be shared may be designated by the user and tagged, via an endpoint device user interface, to indicate the data or file to be automatically stored at the virtual file location for that user or, information as shared content), wherein the distribution request includes the designation of the recipient of the media content ([0166], a negotiation is be made to determine who transfers what to which device based on the stored rosters, specific files may be accepted for some user devices to the exclusion of other devices , [0201], Fig. 19B, buddies that make up the distribution list for the share may be displayed individually as shown in content area 744, when the mouse is moved over a buddy name, an icon is displayed next to the name providing functionality to remove that buddy from the distribution list, there is a link next to the list of names to add a new buddy), wherein the distribution request includes a first designation of a push distribution, a pull distribution, or a combination thereof ([0171], Fig. 19, appliance 1 may push the file for sharing to an endpoint device connected to appliance 1, a member of the file sharing group pulls the new file from appliance 1); and 
transmitting the media content to the media system (Fig. 19, appliance 1), wherein the media system stores the media content at a storage device of a storage network ([0171], Fig. 19, at 1904, appliance 1 checks its storage and retrieves the new files from the user device), wherein the storage device is associated with a user of the mobile communication device and accessible over the communication network ([0172], related to file-sharing, the gateway appliance and support system architecture provides a hosted service-virtual space on the centralized disk storage at the gateway for users, dedicated areas of user storage may be designated as sharable, this virtual storage area 159 may 
wherein equipment of the recipient receives a notification of an availability of the media content ([0171], Fig. 19, at 1908 notification such as email may be sent to other users notifying available file for sharing, email notification, for example, may include but not limited to, access link for accessing the file and password, at 1910 appliance 1 may push the file for sharing to an endpoint device connected to appliance 1, at 1912 appliance 1 may also broadcast to group members designated for this file sharing a message that informs them of the new file to share).
While Ansari teaches provisioning endpoint devices on a particular multi-services gateway appliance, where the gateway appliance may keep a record or table of configuration information, and such information may include supported formats ([0123]), Ansari fails to explicitly teach performing reformatting of the media content according to a target format associated with the recipient and stored in the user profile, the recipient being designated in the user profile.
In the same field of endeavor, Rosen teaches performing reformatting of the media content according to a target format associated with the recipient and stored in the user profile, the recipient being designated in the user profile ([0091], one or more originating communication devices are operatively coupled with one or more destination communication devices via messaging system 16, wherein at least one communication device is assigned to a user registered in the messaging system, [0110], contacts manager 222 is configured to manage a list of the subscriber's contacts including one or more communication devices assigned to said contact persons, capabilities of said devices, sender's and/or receivers' preferences, if any, related to destination device, message layout and/or format, etc., this information or parts thereof may be stored in the database 26 (~recipient preferences stored in contact list portion of subscriber profile)).

The combination fails to teach wherein the equipment of the recipient receives the media content according to the first distribution designation and not according to a second distribution designation in the user profile.
In the same field of endeavor, Cofta teaches wherein the equipment of the recipient receives the media content according to the first distribution designation and not according to a second distribution designation in the user profile ([0028-0029], rule-based algorithm produces a result value which attempts to best accommodate the desires of both the sender and the recipient, [0044-0045], notification preference settings from a sender indicated in the message, processing mechanism at 16 executes a rules-based procedure, possibly defined in whole or in part by program code supplied with the message by the sender, that controls the character of the alert signal based on both the notification preference data 14 from the sender, the receiving preferences 18 established by the recipient prior to the receipt of the incoming message, [0049-0050], if the presence of notification information from the sender is detected at 22, that notification information is extracted from the incoming message at 26 and the combination of the sender-specified notification settings, the recipient-specified receiving preferences and possibly the environment information are processed as describe above, if consideration indicates that the recipient should be notified of the event, that notification occurs at 24 using notification parameters that represent the rules-based result from both sets of preferences).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the sharing of content through a distributed media system where access to the content is based on recipient designations and distributions rules associated with individual user settings and personal profiles, as taught in Ansari, including reformatting of distributed content based on the preferred settings and capabilities associated with individual recipients as indicated in a subscriber’s profile, as taught in Rosen, to further include rule-based designation of distribution settings according to sender preferences included in the message compared to recipient preferences stored in a profile, as taught in Cofta, in order to give the sender control over the manner in which messages and notifications are provided to the intended recipient. (See Cofta [0003-0004])
Regarding Claim 11, Ansari, as modified by Rosen and Cofta, teaches all aspects of the claimed invention as disclosed in Claim 10 above. Ansari further teaches wherein access to the media content by the equipment of the recipient is based on the designation of the recipient ([0173-0174], shared content communicated may have associated privileges depending upon the recipient, e.g., content is delivered with permissions given, e.g., read-only permission, or an update permission, e.g., to invite comments for sharing or discussion among buddies, at the virtual level, connected users may have permission sets associated with them, a dynamic virtual space sharing environment is provided where select users can be notified of events on scheduled basis, permissions are enforced locally on buddy by buddy basis).  
Regarding Claim 12, Ansari, as modified by Rosen and Cofta, teaches all aspects of the claimed invention as disclosed in Claim 10 above. Ansari further teaches wherein the user profile is stored on the storage network ([0115-0116], subscription manager for example may maintain the following subscriber information/data for providing subscription information to gateway appliance devices 10: the model ~profile), which, for example, may present the user with predefined parameters for sharing such as files or folders designated previously for sharing, and a list of contacts preset for sharing, the list of contacts may have been imported from other applications such as email or IM buddy lists and/or entered manually, with a set of predefined parameters in place, file sharing may be invoked with minimum user interaction, for instance, as one-click function).  
Regarding Claim 13, Ansari, as modified by Rosen and Cofta, teaches all aspects of the claimed invention as disclosed in Claim 10 above. Ansari further teaches wherein the storage network comprises a secure user mailbox ([0200-0201], Fig. 19A-19B, upon selection of the FileSharing icon 718, there is displayed a filesharing page 740 allows a user to view and manage the shared files (shares) with buddies, the shares are grouped by the following type: files, photos, slideshows, playlists, tabs, etc., the shares are displayed as a list 743 including the name (e.g., documents), date created, date modified, expiration date and number of views for each share are displayed, [0192], with respect to accessing the gateway appliance and services via a web interface, users will log-in to a home page screen (not shown) via a web-based communication by entering a username and a password, both the username and password will be validated, [0171], email notification, for example, may include but not limited to, access link for accessing the file and password (~password protection indicates secure storage)).  
Regarding Claim 14, Ansari, as modified by Rosen and Cofta, teaches all aspects of the claimed invention as disclosed in Claim 13 above. Ansari further teaches wherein the mailbox stores information associated with the media content, the information thereby being accessible to the mobile communication device ([0200-0201], Fig. 19A-19B, upon selection of the FileSharing icon 718, there is ~file sharing only accessed once user authenticated)).  
Regarding Claim 15, Ansari, as modified by Rosen and Cofta, teaches all aspects of the claimed invention as disclosed in Claim 14 above. Ansari further teaches wherein the information comprises a status of delivery of the media content to the equipment of the recipient, a status of access to the media content by the equipment of the recipient, or a combination thereof ([0201], files and folders in the share are displayed as a list and include a thumbnail, file name, title, description, tags, date, size, buddy rating (which buddies downloaded the file and when), and the total number of comments added by buddies are displayed).  
Regarding Claim 16, Ansari teaches a non-transitory machine-readable medium comprising executable instructions that, when executed by a processing system ([0062], processor device, memory, computer readable media, [0064], operating system 106 which controls the execution of computer programs and provides scheduling, input-output control, file and data management, memory management, and communication control and related services for the appliance) including a processor of a communication device (Fig. 19, user1, [0064], appliance may comprise a computing device supporting any embedded operating system, any real-time operating system, any open source operating 
obtaining media content ([0171], Fig. 19, at 1902 user at a user device informs its gateway appliance, appliance 1, that there are new files for sharing); 
determining, responsive to the obtaining of the media content ([0194, 0200], personal page allowing user to organize and configure widgets provided by gateway device, Fig. 19A-19B, upon selection of the FileSharing icon 718, there is displayed a filesharing page 740 allows a user to view and manage the shared files (shares) with buddies (~user designations through personal page)), a designation of a recipient of the media content based on a user profile associated with a user of the communication device ([0170], in addition to allowing users to select files and one or more user or user groups for sharing (~select recipient), there may be provided a personal page access or the like (~profile), which, for example, may present the user with predefined parameters for sharing such as files or folders designated previously for sharing, and a list of contacts preset for sharing, a file or folder may be designated as an automatic share file or folder, and if any change in the data of that file or folder is detected, file sharing is initiated automatically, [0166], a negotiation is be made to determine who transfers what to which device based on the stored rosters, and determine a signal path to accomplish the transfer accepting files for users in the home, and a process for acceptance of files for a particular user at the home, e.g., specific files accepted for some user devices to the exclusion of other devices); 
transmitting, by way of a communication network, a distribution request to a media system ([0171], Fig. 19, at 1902, new files for sharing, [0173], data or file or information to be shared may be designated by the user and tagged, via an endpoint device user interface, to indicate the data or file to 
transmitting the media content to the media system (Fig. 19, appliance 1), wherein the media system stores the media content at a storage device of a storage network ([0171], Fig. 19, at 1904, appliance 1 checks its storage and retrieves the new files from the user device), wherein the storage device is associated with a user of the communication device and accessible over the communication network ([0172], related to file-sharing, the gateway appliance and support system architecture provides a hosted service-virtual space on the centralized disk storage at the gateway for users, dedicated areas of user storage may be designated as sharable, this virtual storage area 159 may be combined from its internal hard disc storage with any network attached storage device located at the network to create a single virtual file system that consumers can use like a single drive), 
wherein equipment of the recipient receives a notification of an availability of the media content ([0171], Fig. 19, at 1908 notification such as email may be sent to other users notifying available file for sharing, email notification, for example, may include but not limited to, access link for accessing the file and password, at 1910 appliance 1 may push the file for sharing to an endpoint device 
While Ansari teaches provisioning endpoint devices on a particular multi-services gateway appliance, where the gateway appliance may keep a record or table of configuration information, and such information may include supported formats ([0123]), Ansari fails to explicitly teach performing reformatting of the media content according to a target format associated with the recipient and stored in the user profile, the recipient being designated in the user profile.
In the same field of endeavor, Rosen teaches performing reformatting of the media content according to a target format associated with the recipient and stored in the user profile, the recipient being designated in the user profile ([0091], one or more originating communication devices are operatively coupled with one or more destination communication devices via messaging system 16, wherein at least one communication device is assigned to a user registered in the messaging system, [0110], contacts manager 222 is configured to manage a list of the subscriber's contacts including one or more communication devices assigned to said contact persons, capabilities of said devices, sender's and/or receivers' preferences, if any, related to destination device, message layout and/or format, etc., this information or parts thereof may be stored in the database 26 (~recipient preferences stored in contact list portion of subscriber profile)).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the sharing of content through a distributed media system where access to the content is based on recipient designations and distributions rules associated with individual user settings and personal profiles, as taught in Ansari, to further include reformatting of distributed content based on the preferred settings and capabilities associated with individual recipients as indicated in a subscriber’s profile, as taught in Rosen, in order to provide ubiquitous messaging between different types of communication devices via different communication protocols, adapting the sending/receiving message 
The combination fails to teach wherein the equipment of the recipient receives the media content according to the first distribution designation and not according to a second distribution designation in the user profile.
In the same field of endeavor, Cofta teaches wherein the equipment of the recipient receives the media content according to the first distribution designation and not according to a second distribution designation in the user profile ([0028-0029], rule-based algorithm produces a result value which attempts to best accommodate the desires of both the sender and the recipient, [0044-0045], notification preference settings from a sender indicated in the message, processing mechanism at 16 executes a rules-based procedure, possibly defined in whole or in part by program code supplied with the message by the sender, that controls the character of the alert signal based on both the notification preference data 14 from the sender, the receiving preferences 18 established by the recipient prior to the receipt of the incoming message, [0049-0050], if the presence of notification information from the sender is detected at 22, that notification information is extracted from the incoming message at 26 and the combination of the sender-specified notification settings, the recipient-specified receiving preferences and possibly the environment information are processed as describe above, if consideration indicates that the recipient should be notified of the event, that notification occurs at 24 using notification parameters that represent the rules-based result from both sets of preferences).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the sharing of content through a distributed media system where access to the content is based on recipient designations and distributions rules associated with individual user settings and personal profiles, as taught in Ansari, including reformatting of distributed content based on the preferred settings and capabilities associated with individual recipients as indicated in a subscriber’s profile, as taught in Rosen, to further include rule-based designation of distribution settings according to sender preferences included in the message compared to recipient preferences stored in a profile, as taught in Cofta, in order to give the sender control over the manner in which messages and notifications are provided to the intended recipient. (See Cofta [0003-0004])
Regarding Claim 17, Ansari, as modified by Rosen and Cofta, teaches all aspects of the claimed invention as disclosed in Claim 16 above. Ansari further teaches wherein the storage network comprises a secure user mailbox ([0200-0201], Fig. 19A-19B, upon selection of the FileSharing icon 718, there is displayed a filesharing page 740 allows a user to view and manage the shared files (shares) with buddies, the shares are grouped by the following type: files, photos, slideshows, playlists, tabs, etc., the shares are displayed as a list 743 including the name (e.g., documents), date created, date modified, expiration date and number of views for each share are displayed, [0192], with respect to accessing the gateway appliance and services via a web interface, users will log-in to a home page screen (not shown) via a web-based communication by entering a username and a password, both the username and password will be validated, [0171], email notification, for example, may include but not limited to, access link for accessing the file and password (~password protection indicates secure storage)).  
Regarding Claim 18, Ansari, as modified by Rosen and Cofta, teaches all aspects of the claimed invention as disclosed in Claim 17 above. Ansari further teaches wherein the mailbox stores information associated with the media content, the information thereby being accessible to the communication device ([0200-0201], Fig. 19A-19B, upon selection of the FileSharing icon 718, there is displayed a filesharing page 740 allows a user to view and manage the shared files (shares) with buddies, the shares are grouped by the following type: files, photos, slideshows, playlists, tabs, etc., the shares are displayed as a list 743 including the name (e.g., documents), date created, date modified, expiration date and ~file sharing only accessed once user authenticated)).  
Regarding Claim 19, Ansari, as modified by Rosen and Cofta, teaches all aspects of the claimed invention as disclosed in Claim 18 above. Ansari further teaches wherein the information comprises a status of delivery of the media content to the equipment of the recipient, a status of access to the media content by the equipment of the recipient, or a combination thereof ([0201], files and folders in the share are displayed as a list and include a thumbnail, file name, title, description, tags, date, size, buddy rating (which buddies downloaded the file and when), and the total number of comments added by buddies are displayed).  
Regarding Claim 20, Ansari, as modified by Rosen and Cofta, teaches all aspects of the claimed invention as disclosed in Claim 18 above. Ansari further teaches wherein the information comprises a size of the media content, a format of the media content, or a combination thereof ([0201], files and folders in the share are displayed as a list and include a thumbnail, file name, title, description, tags, date, size, buddy rating (which buddies downloaded the file and when), and the total number of comments added by buddies are displayed).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641